J-A26030-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 DIANE E. MACKIE                         :    IN THE SUPERIOR COURT OF
                                         :         PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 THOMAS J. MACKIE                        :
                                         :
                    Appellant            :    No. 465 WDA 2019

             Appeal from the Order Entered February 27, 2019
  In the Court of Common Pleas of Washington County Domestic Relations
                          at No(s): 473 DR 2013


BEFORE: SHOGAN, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY LAZARUS, J.:                      FILED DECEMBER 30, 2019

      Thomas J. Mackie (“Husband”) appeals from the order, entered in the

Court of Common Pleas of Washington County, authorizing the Washington

County Domestic Relations Office to seize his assets in satisfaction of support

arrearages to Diane E. Mackie (“Wife”) in the amount of $27,962.92. Upon

careful review, we affirm.

      This matter has a long and tortured procedural history, a full recitation

of which is not necessary to the resolution of this appeal. Husband filed for

divorce in 2013. Wife sought spousal and child support from Husband, which

the court awarded. Requests for modification were filed by both parties; the

details of various proceedings before the support hearing officer are not

relevant here. The trial court entered a decree of divorce on May 19, 2017,

which both parties appealed. By report dated October 2, 2017, the hearing

officer recommended that Wife be awarded $2,509 per month in alimony
J-A26030-19



pendente lite (“APL”) during the pendency of the appeal. Both parties filed

exceptions to this report.        Following various proceedings before both the

hearing officer and the trial court, on September 18, 2018, the court issued

an order which, in relevant part, directed Husband to pay the following to

Wife: effective September 12, 2016, the sum of $3,991 per month for spousal

and child support; effective April 4, 2017, the sum of $3,591 in spousal

support only. Effective May 19, 2017, the previous award of spousal support

was to convert to APL.        Effective June 1, 2018, Husband was to pay Wife

monthly APL in the amount of $4,475. The order noted that Husband’s arrears

as of August 31, 2018 totaled $24,263.70 and directed him to make payments

thereon in the amount of $250 per month.          Husband appealed the court’s

September 18, 2018 order, but did not challenge the court’s calculation of his

arrears as of August 31, 2018.1

       On October 5, 2018, the Domestic Relations Section issued a “Notice of

Credit Bureau Reporting” noting arrears in the amount of $28,738.70,

consisting of the arrears as of August 31, 2018 in the amount of $24,263.70

as set forth in the September 18, 2018 order, plus unpaid support in the

amount of $4,475 for the month of September 2018.             Husband filed an

objection to the Notice, “contesting the balance due as stated in the

document[.]” Contest of Notice to Credit Bureau, 10/18/18, at 1. The hearing
____________________________________________


1  Husband did not seek supersedeas of the court’s September 18, 2018 order
upon appeal. See Pa.R.A.P. 1731(b) (appeal from order of support or alimony
operates as supersedeas only upon application to and order of trial court and
filing of security).

                                           -2-
J-A26030-19



officer denied the objection, concluding that it was actually a collateral attack

on prior findings of the court regarding Husband’s arrearages. The hearing

officer also stated that the arrears balance in the notice would be brought up

to date. Husband filed no exceptions to the findings of the hearing officer and,

on January 14, 2018, the trial court denied Husband’s objections and directed

the Domestic Relations Section to submit a revised notice to credit bureau

agencies reflecting an arrears balance as of December 17, 2018 of

$33,088.70.

       On February 14, 2019, Wife filed a pleading styled “Attachment of Assets

Held By Financial Institutions and Seize Periodic or Lump Sum Payments From

Employers, Retirement Accounts and Disability Benefits.” Wife alleged that

Husband had failed to pay support for the month of September 2018.

Accordingly, she argued, the arrearages set forth in the September 18, 2018

order converted from “past due support” to “overdue support” subject to

enforcement, including attachment and seizure of Husband’s assets. Husband

filed no response and, on February 27, 2019, the court entered an order

directing the Washington County Domestic Relations Office to “seize assets

not to exceed $27,962.922 belonging to Thomas Mackie” and to release any

remaining balance of the seized assets to Husband. The court further directed


____________________________________________


2 The Domestic Relations Section certified that, as of February 27, 2019,
Husband’s delinquent arrears totaled $27,962.92.      See Certification of
Arrears, 4/1/19.



                                           -3-
J-A26030-19



that any funds seized be held in escrow pending resolution of Husband’s

appeal with respect to the September 18, 2018 order.3 Husband filed a timely

appeal, in which he asserts that the trial court’s order of seizure was in error

or constituted an abuse of discretion.

       We begin by noting that our standard of review in matters of support

allows us to reverse the trial court only when there has been an abuse of that

court’s discretion. Ney v. Ney, 917 A.2d 863, 866 (Pa. Super. 2007).

       The domestic relations section possesses the authority to “[i]ssue orders

in cases where there is a support arrearage to secure assets to satisfy current

support obligation and the arrearage by: . . . [a]ttaching and seizing assets

of the obligor held in financial institutions.” 23 Pa.C.S.A. § 4305(b)(10)(iii).

The Rules of Civil Procedure implementing this provision are set forth in Rules

1910.20(b)(3) and 1910.23. Rule 1910.20 provides that “[u]pon the obligor’s

failure to comply with a support order, the order may be enforced . . . pursuant

to Rule 1910.23, attaching and seizing assets of the obligor held in financial

institutions[.]” Pa.R.C.P. 1910.20(b)(3). Rule 1910.23 provides, in relevant

part, as follows:

____________________________________________


3 The assets to be seized pursuant to the order now on appeal were directed
to be held in escrow pending the outcome of the appeal of the September 18,
2018 order. On October 2, 2019, this Court issued a memorandum decision
affirming, in part, and vacating, in part, that order, and remanding the matter
to the trial court for a determination as to whether certain reimbursed
expenses constitute income to Husband. In the event those proceedings
result in a change to Husband’s income for prior years, the court shall release
to Wife only such escrowed funds as she is due in light of the revised income
calculation.

                                           -4-
J-A26030-19


       (a) Upon identification of an obligor’s assets held by a financial
       institution, the court shall, upon certification of the overdue
       support owed by the obligor, enter an immediate order prohibiting
       the release of those assets until further order of court. . . . Service
       of the order on the financial institution shall attach the asset up
       to the amount of the overdue support until further order of court.

Pa.R.C.P. 1910.23(a) (emphasis added).

       The support guidelines differentiate between “overdue support” and

“past due support” as follows:

       “Overdue support,” the amount of delinquent support equal to or
       greater than one month’s support obligation which accrues after
       entry or modification of a support order as the result of obligor’s
       nonpayment of that order.

       “Past due support,” the amount of support which accrues prior to
       entry or modification of a support order as the result of
       retroactivity of that order. When nonpayment of the order
       causes overdue support to accrue, any and all amounts of past
       due support owing under the order shall convert immediately
       to overdue support and remain as such until paid in full.

Pa.R.C.P. 1910.1(c) (emphasis added).            Where an obligor defaults on a

support order and “past due” support converts to “overdue” support, it

remains “overdue” support until collected in full, and is subject to the full

range of collection remedies. See Pa.R.C.P. 1910.1, comment—2000.

       Here, the September 18, 2018 order fixed Husband’s past-due

arrearages at $24,263.70 as of August 31, 2018.4 When Husband defaulted

on his September 2018 payment, those “past due” arrearages immediately

converted to “overdue” arrearages. See Pa.R.C.P. 1910.1(c). Accordingly,

____________________________________________


4 We note again that Husband did not challenge the court’s calculation of
arrearages in his appeal of the September 18, 2018 order.

                                           -5-
J-A26030-19



those arrearages became subject to full range of collection remedies, including

the attachment and seizure of assets held in financial institutions pursuant to

23 Pa.C.S.A. § 4305(b)(10)(iii).

      In his brief, Husband attempts to argue, without proof, that the

Domestic Relations Section is somehow responsible for his overdue arrearages

because his wages were allegedly attached at the time, and he “had every

reason . . . to anticipate that the wage attachment would be applied to the

September 18 order.”      Brief of Appellant, at 16.    Particularly in light of

Husband’s contumacious conduct throughout the pendency of this matter, this

attempt to deflect blame for his default is disingenuous at best. The obligation

to make the payments was Husband’s alone and he—again—failed to comply

with the court’s order. He is entitled to no relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2019




                                      -6-